       Case 1:20-cv-00379-EPG Document 28 Filed 10/15/20 Page 1 of 2
1

2

3

4

5

6

7

8

9                                      UNITED STATES DISTRICT COURT

10                                EASTERN DISTRICT OF CALIFORNIA

11

12    ERIN LYNN PETERSON,                                Case No. 1:20-cv-00379-EPG (PC)
13                        Plaintiff,
14           v.                                          ORDER SETTING SETTLEMENT
                                                         CONFERENCE
15    DR. VISHAL MANHAS,
16                        Defendant.
17

18          Erin Lynn Peterson (“Plaintiff”) is a prisoner proceeding pro se and in forma pauperis in

19   this civil rights action pursuant to 42 U.S.C. §1983. The Court has determined that this case will

20   benefit from a settlement conference. Therefore, this case will be referred to Magistrate Judge

21   Jeremy D. Peterson to conduct a settlement conference on February 3, 2021, at 9:00 a.m. The

22   settlement conference will be conducted by remote means, to be determined at a later date and

23   time. The Court will issue the order detailing the procedures for the settlement conference and

24   the necessary transportation order in due course.

25          In accordance with the above, IT IS HEREBY ORDERED that:

26          1. This case is set for a settlement conference before Magistrate Judge Jeremy D.

27                Peterson on February 3, 2021, at 9:00 a.m. The settlement conference will be

28                conducted by remote means, to be determined at a later date and time.

                                                         1
       Case 1:20-cv-00379-EPG Document 28 Filed 10/15/20 Page 2 of 2
1

2         2. The Clerk of Court is directed to serve a copy of this order on the Litigation Office at

3               Kern County Lerdo Pre-Trial Facility, via facsimile at (661) 391-7886 or via email.

4
     IT IS SO ORDERED.
5

6      Dated:     October 15, 2020                           /s/
7                                                     UNITED STATES MAGISTRATE JUDGE

8

9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28

                                                     2
